Name: Commission Regulation (EEC) No 938/87 of 31 March 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/50 Official Journal of the European Communities 1 . 4. 87 COMMISSION REGULATION (EEC) No 938/87 of 31 March 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed lupins the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for peas, field beans and sweet lupins has been obtainable only provisionally on the basis of the activating price proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the activating price for the 1987/88 markteting year is known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 729/87 (4), and in particular Article 24 ( 1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 3631 /86 (*), as last amended by Regulation (EEC) No 738/87 ( «) ; Whereas it follows from applying the rules and other provisions contairted in Regulation (EEC) No 3631 /86 and in Article 105 of the Act of Accession to the informa ­ tion at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation ; Whereas, in the absence of the activating price for the 1987/88 marketing year for peas, field beans and sweet HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for peas, field beans and sweet lupins will be confirmed or replaced as from 1 April 1987 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1987/88 marketing year. Article 2 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 162, 12. 6 . 1982, p. 28 . O OJ No L 292, 16. 10 . 1986, p . 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 71 , 14. 3 . 1987, p . 16 . 0 OJ No L 336, 29 . 11 . 1986, p . 32 . fÃ ³ OJ No L 71 , 14 . 3 . 1987, p . 26 . 1 . 4. 87 Official Journal of the European Communities No L 89/51 ANNEX to the Commission Regulation of 31 March 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 April 1987 (ECU/100 kg) Current month 2nd month 3rd month 4th month 5th month 6th month 7th month 1 . Peas and field beans : (a) used in Spain (b) used in Portugal (c) used in another Member State 2. Sweet lupins : (a) harvested and used in Spain (b) harvested in another Member State and :  used in Portugal  used in the Community as constituted at 31 December 1985 17,245 16,947 17,349 17,474 19,200 19,736 17,464 17,175 17,564 17,766 19,503 20,023 17,989 17,721 18,081 18,465 20,232 20,713 14,006 (') 13,739 (') 14,099 (') 15,91 5 (') 17,142 ( ») 17,623 ( ¢) 14,006 0 13,739 (&gt;) 14,099 (') 15,9150 17,1420 17,623 0 14,1860 13,919 0 14,279 0 15,915 0 17,1420 17,623 0 14,366 0 14,099 0 14,459 0 15,915 0 17,1420 17,623 0 0) Dependent on the initial activating price for the aid that is set for the 1987/1988 marketing year.